DETAILED ACTION

                                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                      Information Disclosure Statement
	The information disclosure statement filed on 03/02/2021 has been acknowledged and a signed copy of the PTO-1449 is attached herein.


                                   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maleville (WO 2004/008527 A1, hereinafter “Maleville”) in view of Ghyselen (WO 2004008525 A1, hereinafter “Ghyselen”).

In regards to claim 1, Maleville discloses (See, for example, Fig. 3) a substrate, comprising: 
a useful layer (43) affixed to a support substrate (4); 
wherein a surface of the useful layer (43) located on a side of the useful layer opposite the support substrate (4) comprises: 
a first region (40) comprising a first surface roughness, the first region located proximate to a geometric center of the surface, the first region occupying a majority of an area the surface; and 
a second region (45) comprising a second, higher surface roughness, the second region located proximate to a periphery of the surface, the second region occupying a minority of the area of the surface.

Maleville is silent about a first region comprises a first surface roughness; and a second region comprises a second, higher roughness.  
Maleville discloses, in page 5 lines 16-31, …a second reason for the appearance of said ring is that the bonding energy between two facing substrate faces fluctuates as a function of parameters such as roughness … 
Furthermore, Ghyselen while disclosing transferring of useful layer teaches, in page 5 lines 20-30, that a reason for the appearance of said ring is that in general, the bonding energy between two facing faces reduces on moving from the center to the side of a substrate with the degree of bonding varying. In other words, the bonding energy is always lower at the periphery of the substrates. The bonding energy also fluctuates as a function of parameters such as roughness….
As a result, Ghyselene teaches the center region of the useful layer has a lower roughness than the periphery of the surface. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made modify Maleville by Ghyselene because this would help provide a better bonding quality with a fairly strong bonding energy. 

In regards to claim 11, Maleville discloses (See, for example, Fig. 3) a substrate, comprising: 
a useful layer (43) comprising a semiconductor material affixed to a support substrate (4); 
wherein a surface of the useful layer (43) located on a side of the useful layer opposite the support substrate (4) comprises: 
a first region (40) configured to emit a first haze, the first region located proximate to a geometric center of the surface, the first region occupying a majority of an area the surface; and 
a second region (45) configured to emit a second, higher haze, the second region located proximate to a periphery of the surface, the second region occupying a minority of the area of the surface.
Maleville is silent about a first region emits a first haze, and a second region emits a second, higher haze. 
Maleville discloses, in page 5 lines 16-31, …a second reason for the appearance of said ring is that the bonding energy between two facing substrate faces fluctuates as a function of parameters such as roughness … 
Furthermore, Ghyselen while disclosing transferring of useful layer teaches, in page 5 lines 20-30, that a reason for the appearance of said ring is that in general, the bonding energy between two facing faces reduces on moving from the center to the side of a substrate with the degree of bonding varying. In other words, the bonding energy is always lower at the periphery of the substrates. The bonding energy also fluctuates as a function of parameters such as roughness….
As a result, Ghyselene teaches the center region of the useful layer has a lower roughness than the periphery of the surface.  
In regards to the haze, it is readily known that the haze is an index showing the light scattering obtained from the ratio of the diffused transmission light to the total transmission light, and is a value correlated with the surface roughness. The lower the haze value, the better the surface smoothness, and the higher the haze value, the worse the surface smoothness.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was to made modify Maleville by Ghyselene because this would help provide a better bonding quality with a fairly strong bonding energy. Furthermore, it is readily known that the haze is an index showing the light scattering obtained from the ratio of the diffused transmission light to the total transmission light, and is a value correlated with the surface roughness. The lower the haze value, the better the surface smoothness, and the higher the haze value, the worse the surface smoothness.  

In regards to claims 2 and 12, Maleville discloses (See, for example, Fig. 3) the first region occupies 80% or more of the area of the surface (See, for example, page 3 lines 21-32; and page 4 lines 25-35).

In regards to claims 3 and 13, Maleville discloses (See, for example, Figs. 2-4) the first region is at least substantially circular  (the source substrate and the support substrate are of circular section, and the outside diameter of said first substrate is greater than the outside diameter of said second substrate, See, for example, page 9 lines 32-35) and the second region is at least substantially annular (See, Fig. 4), when the first region and the second region are viewed in a direction perpendicular to the surface.

In regards to claim 4, Maleville as modified discloses all limitations of claim 1 above and silent about the first region is configured to emit a first haze, and the second region is configured to emit a second, higher haze.
it is readily known that the haze is an index showing the light scattering obtained from the ratio of the diffused transmission light to the total transmission light, and is a value correlated with the surface roughness. The lower the haze value, the better the surface smoothness, and the higher the haze value, the worse the surface smoothness.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the haze proportional to the the respective roughness of the two regions because it is readily known that the haze is an index showing the light scattering obtained from the ratio of the diffused transmission light to the total transmission light, and is a value correlated with the surface roughness. The lower the haze value, the better the surface smoothness, and the higher the haze value, the worse the surface smoothness.  

In regards to claims 5 and 15, Maleville discloses (See, for example, Fig. 3) the first region (40) is confined within an exclusion area (L/L’) of the useful layer (43).

In regards to claims 6 and 16, Maleville discloses (See, for example, Fig. 3) a shortest distance from the periphery of the surface to a boundary between the first region and the second region is between about 0.5 mm and about 3 mm  (See, for example, page 3 lines 21-32; and page 4 lines 25-35).

In regards to claims 8 and 18, Maleville discloses (See, for example, Fig. 3) a material of the useful layer comprises silicon, germanium, gallium nitride, lithium tantalate, or sapphire (See, for example, page 1 lines 3-7; page 8 lines 21-23)

In regards to claims 9 and 19, Maleville discloses (See, for example, Fig. 3) a material of the support substrate comprises silicon, sapphire, or glass (See, for example, page 5 lines 14-20).

In regards to claims 10 and 20, Maleville discloses (See, for example, Fig. 3) the useful layer is affixed to the support substrate by molecular adhesion, thermo-compression, electrostatic bonding, or an adhesive material (SOI, See, for example, page 8 lines 21-23).

In regards to claim 14, Maleville as modified above discloses all limitations of claim 11 but silent about the first region comprises a first surface roughness, and the second region comprises a second, higher surface roughness.
Maleville discloses, in page 5 lines 16-31, …a second reason for the appearance of said ring is that the bonding energy between two facing substrate faces fluctuates as a function of parameters such as roughness … 
Furthermore, Ghyselen while disclosing transferring of useful layer teaches, in page 5 lines 20-30, that a reason for the appearance of said ring is that in general, the bonding energy between two facing faces reduces on moving from the center to the side of a substrate with the degree of bonding varying. In other words, the bonding energy is always lower at the periphery of the substrates. The bonding energy also fluctuates as a function of parameters such as roughness….
As a result, Ghyselene teaches the center region of the useful layer has a lower roughness than the periphery of the surface. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made modify Maleville by Ghyselene because this would help provide a better bonding quality with a fairly strong bonding energy. 

                                              Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893